COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE MATTER OF THE ESTATE OF                 §                 No. 08-19-00231-CV
  JOSEPH ABRAHAM, JR. A/K/A
  JOSEPH (SIB) ABRAHAM, JR.,                     §                    Appeal from the
  DECEASED,
                                                 §                  Probate Court No. 1
                        Appellant.
                                                 §                of El Paso County, Texas

                                                 §                (TC# 2014-CPR02054)

                                             §
                                           ORDER

       The Court received and filed Appellee’s notice of disposition of William D. Abraham’s

petition for review as requested in its order issued February 25, 2020. The appeal is therefore

reinstated, and the Appellee’s brief is now due April 11, 2020.

       IT IS SO ORDERED this 12th day of March, 2020.

                                             PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.